Citation Nr: 0624266	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-28 655	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran filed a timely notice of disagreement in 
response to a June 2002 rating decision by the regional 
office denying service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office and Lehigh County 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

In June 2002, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
the veteran's claim for service connection for bilateral 
hearing loss.  

A more recent RO decision in June 2004 determined the veteran 
did not file a timely notice of disagreement (NOD) in 
response to that June 2002 RO rating decision denying his 
claim.  And this is the issue currently before the 
Board of Veterans' Appeals (BVA or Board).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In a June 27, 2002 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss; the RO sent him a letter on July 3, 2002 notifying him 
of that decision and apprising him of his procedural and 
appellate rights.

3.  It was not until July 16, 2003, more than one year later, 
that the RO received a notice of disagreement in response to 
that decision.




CONCLUSION OF LAW

The veteran did not timely appeal the RO's June 2002 decision 
denying his claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.103, 20.200, 20.201, 20.300, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 



Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  



In this case at hand, the veteran was sent a VCAA letter in 
November 2001 explaining the type of evidence required to 
substantiate his claim for service connection, as well as 
indicating what evidence he was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  And although the letter did not notify 
him that a schedular or extraschedular disability rating 
would be determined by applying relevant diagnostic codes in 
the rating schedule, or how an effective date would be 
assigned in the event service connection was to be awarded, 
this information was provided to him in a more recent May 
2006 letter in compliance with Dingess.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.").

Likewise, the June 2004 statement of the case (SOC) apprised 
the veteran of how VA determines whether a timely notice of 
disagreement has been filed to initiate an appeal to the 
Board.  So he is well aware of the process; indeed, 
he received further explanation of this during his recent 
June 2006 video-conference hearing.  So the RO has 
adjudicated this issue, meaning it is not prejudicial for the 
Board to do so as well.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  

In the November 2001 VCAA letter, there was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letter nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Also keep in mind the veteran initially was provided VCAA 
notice in November 2001, so prior to the RO's adjudication of 
his claim for service connection for bilateral hearing loss 
in June 2002.  Therefore, this complied with the Pelegrini II 
and Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  Also 
remember that the timeliness issue had not yet arisen, which 
did not occur until the RO's more recent June 2004 decision.  
And the contemporaneous June 2004 SOC, as well as the 
veteran's hearing before the Board, provided him ample 
opportunity to respond with evidence before certification of 
his appeal on this issue showing he filed a timely notice of 
disagreement as he is alleging.  He has not indicated, 
however, that he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

After reviewing the relevant evidence in this case, the Board 
finds that the veteran failed to file a timely notice of 
disagreement.  It is clear from the record that, on July 3, 
2002, the RO sent him a copy of the June 27, 2002 rating 
decision in question and a cover letter containing all of the 
required information to initiate an appeal of that decision 
by filing a timely notice of disagreement.  Indeed, neither 
the veteran nor his representative has disputed receiving 
that letter.  They argue, instead, that in response they sent 
an NOD by facsimile (fax) on June 30, 2003, so within one 
year of receiving that letter - meaning the NOD was timely.

The NOD was signed and dated on June 30, 2003, so perhaps, as 
alleged, at least ready for dispatch to the RO as of that 
date.  But there is simply no evidence of record indicating 
the NOD (VA Form 21-4138) was actually received at the RO 
on or before July 3, 2003 - i.e., within one year of 
notification of the RO's decision denying the hearing loss 
claim.  It is important to point out that the date of actual 
receipt of the NOD is the governing date, not when it was 
signed and dated or even sent to the RO.

By all credible accounts, the veteran's notice of 
disagreement was not actually received at the RO until July 
16, 2003.  The document bears a date stamp expressly denoting 
this.  The representative also submitted additional documents 
on that very same day (VA Forms 21-22 and 3288) designating 
his representation of the veteran and requesting a copy of 
his claims file.  All of these forms show the same date 
of receipt - July 16, 2003.

It is well settled that the presumption of administrative 
regularity supports the official acts of public officers, see 
Butler v. Principi, 244 F.3d 1337, 1340 (2001), and that 
clear evidence to the contrary is required to rebut this 
presumption.  See Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  There is no such evidence in this instance.

The representative's mere contention that he faxed the 
veteran's notice of disagreement on June 30, 2003 is 
insufficient to rebut the presumption of administrative 
regularity that his notice of disagreement was date stamped 
upon the date of receipt.  The veteran and his representative 
have not provided any evidence showing the notice of 
disagreement was faxed to and received by the RO prior to 
July 16, 2003.  See Butler, supra ("In the absence of clear 
evidence to the contrary, the doctrine presumes that public 
officers have properly discharged their official duties.").  

The July 16, 2003 date of receipt of the notice of 
disagreement was clearly more than one year from the date of 
notification of the RO's decision denying the claim for 
service connection for bilateral hearing loss.  The veteran 
did not request a 
good-cause extension of the time allowed for filing a notice 
of disagreement.  See 38 C.F.R. § 20.302(a) (a claimant must 
file an NOD in response to the RO's determination within one 
year from the date that the RO mails notice of the 
determination).  The letter notifying him of the denial of 
his claim informed him of the reasons and bases for the 
decision and apprised him of his procedural and appellate 
rights in the event he disagreed with the decision and 
elected to appeal.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 
3.103, 19.25.

But in the absence of a timely appeal (NOD), the Board lacks 
jurisdiction over his underlying claim for service connection 
for bilateral hearing loss, and this claim is dismissed.  
See 38 C.F.R. § 20.101(d) (the Board may address 
jurisdictional issues, including those involving 
determinations as to the timeliness of an appeal, at any 
stage of a proceeding and may dismiss any case over which it 
determines it does not have jurisdiction).  See also 
VAOPGCPREC 9-99 (Aug. 18, 1999); 38 C.F.R. § 19.4.


ORDER

The veteran did not file a timely notice of disagreement in 
response to the RO's June 2002 rating decision, so his claim 
for service connection for bilateral hearing loss is 
dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


